DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 17 have been considered, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2016/0150278 A1) in view of Shoemake et al. (US 2015/0070516 A1) and further in view of LaBarre et al. (US 10,904,617 B1).
Regarding claims 1, 12, and 17, Greene teaches: A method comprising: 
receiving a first electronic media at a first display device, the first display device located in a first environment [receiving media content at a presentation device 120 located at a customer premises 116 (par. 16-19, Fig. 1)] 
identifying, based on the first electronic media, one or more metadata items, the one or more metadata items associated with at least one portion of the first electronic media [video scene metadata includes information indicating or identifying objects, actions and/or subject matter content associated with a video frame or frames representing the current scene being displayed (par. 33-34, Fig. 2)] 
one or more users [setting options or rules per user and storing a user profile (par. 14 and 36)]
determining, based on the one or more metadata items, a view permission of the first user, the view permission indicating whether the first user is permitted to view the at least one portion of the first electronic media [performing an action based on the received metadata, for example using rules stored in the user’s profile to block scenes based on selected subject matter categories (par. 36, Fig. 2 and 3A)] 
performing, based on the view permission of the first user, an electronic media update to the first electronic media [performing an action to alter the video being displayed based on the rules in the user profile, such as to generate video data 307 to block that scene (par. 36 and 47-48, Fig. 3A)] and 
displaying, after performing the electronic media update, the updated first electronic media by the first display device [displaying the video data 307 until the metadata no longer indicates the current scene is the type of material categorized as undesirable (par. 47, Fig. 3A)].
Greene does not explicitly disclose: detecting one or more users including a first user in the first environment, wherein the detecting includes identifying one or more physical characters including the size of the first user; and presenting, based on the view permission of the first user, a prompt to the first user, wherein the prompt includes an option not to view the at least one portion of the first electronic media.
Shoemake teaches: detecting one or more users including a first user in the first environment, wherein the detecting includes identifying one or more physical characters including the size of the first user [detecting a person in the room and identifying who it is (par. 51), including biometric analysis, such as height of the user (par 55 and 59, Fig. 2A)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Greene and Shoemake before the effective filing date of the claimed invention to modify the method of Greene by incorporating detecting one or more users including a first user in the first environment, wherein the detecting includes identifying one or more physical characters including the size of the first user as disclosed by Shoemake.  The motivation for doing so would have been to provide flexible and robust content filtering functionalities based on presence information of a user (Shoemake - par. 10).  Therefore, it would have been obvious to combine the teachings of Greene and Shoemake in obtaining the invention as specified in the instant claim. 
Shoemake does not explicitly disclose: presenting, based on the view permission of the first user, a prompt to the first user, wherein the prompt includes an option not to view the at least one portion of the first electronic media.
LaBarre teaches: presenting, based on the view permission of the first user, a prompt to the first user, wherein the prompt includes an option not to view the at least one portion of the first electronic media [presenting a notification with an option to skip the scene 411 based on user preferences or settings (col. 5, lines 1-5 and 45-57, col. 8, lines 13-24, and col. 9, lines 27-58, Fig. 4A)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Greene, Shoemake, and LaBarre before the effective filing date of the claimed invention to modify the method of Greene and Shoemake by incorporating presenting, based on the view permission of the first user, a prompt to the first user, wherein the prompt includes an option not to view the at least one portion of the first electronic media as disclosed by LaBarre.  The motivation for doing so would have been to give the user the option whether they would like to watch the scene or skip the scene (LaBarre – col. 9, lines 36-58, Fig. 4A), such as when an adult viewer is not fond of scenes having particular content, such as scary scenes (col. 1, lines 60-67 and col. 9, lines 36-39).  Therefore, it would have been obvious to combine the teachings of Greene and Shoemake with LaBarre to obtain the invention as specified in the instant claim. 
Regarding claims 2, 13, and 18, Greene, Shoemake, and LaBarre teach the method of claim 1; Greene and Shoemake further teach: receiving the first electronic media at a second display device, the second display device located in a second environment [Greene- receiving media content at a presentation device 120 located at a customer premises 116.  There are plural customers, each having at least one display device at their premises for receiving the content (par. 16-19, Fig. 1)]  
detecting one or more second users including a second user in the second environment [Shoemake - detecting a person in the room and identifying who it is (par. 51).  A second customer premises (par. 211, Fig. 5)] 
determining, based on the one or more metadata items, a second view permission of the second user [Greene - performing an action based on the received metadata, for example using rules stored in the user’s profile to block scenes based on selected subject matter categories.  The rules are set per user (par. 36, Fig. 2 and 3A)]
performing, based on the second view permission of the second user, a second electronic media update to the first electronic media [Greene - performing an action to alter the video being displayed based on the rules in the user profile, such as to generate video data 307 to block that scene (par. 36 and 47-48, Fig. 3A)] and 
displaying, after performing the second electronic media update, the first electronic media by the second display device [Greene - displaying the video data 307 until the metadata no longer indicates the current scene is the type of material categorized as undesirable (par. 47, Fig. 3A)].
Regarding claims 3 and 14, Greene, Shoemake, and LaBarre teach the method of claim 1; Greene and Shoemake further teach: the detecting the first user includes detecting a first user profile of the first user [Shoemake – user detection using a user profile (par. 52 and 54)], and 
the determining the view permission of the first user includes comparing the first user profile to the metadata items [Greene – determining to block scenes based on the metadata and subject matter categories stored in the user profile (par. 36)].
Regarding claims 4 and 15, Greene, Shoemake, and LaBarre teach the method of claim 1; Shoemake further teaches: the detecting the first user includes receiving environment information from a sensor located in the first environment [communication with sensors allow the device to detect when a person is in the room (par. 51 and 111)].
Regarding claims 5 and 16, Greene, Shoemake, and LaBarre teach the method of claim 4; Shoemake further teaches: the sensor is an audio sensor configured to receive an audio signal [microphone (par. 51)], and 
the environment information located in the first environment is an audio recording of the first environment contemporaneous with the receiving of the first electronic media [capturing audio samples while the video is being presented, such as to recognize the voice of a particular individual (par. 51, 54, and 157, Fig. 2A)].
Regarding claim 6, Greene, Shoemake, and LaBarre teach the method of claim 4; Shoemake further teaches: the sensor is a visual sensor [sensor may be a camera (par. 51)], and 
the environment information located in the first environment is an image from a visual sensor located in the first environment [capture one or more images of at least a portion of a room where it is located and/or of a user present in the room (par. 51, 54, and 157, Fig. 2A)].
Regarding claim 7, Greene, Shoemake, and LaBarre teach the method of claim 6; Shoemake further teaches: detecting the first user includes comparing the environment information to a user profile [comparing the captured presence information to characteristics of the user in a user profile (par. 54)], 
the user profile including user preferences regarding the display of first electronic media, and the user preferences including characteristics of certain users and view permissions related to the certain users [the user profile includes preferences, such as the types of content to filter when presenting media content to the user (par. 177, Fig. 3A).  characteristics, such as facial or voice characteristics (par. 54).  The user profile includes information indicating restrictive filtering, such as which content is in appropriate for a child (par. 179 and 184-185, Fig. 3B)].
Regarding claim 8, Greene, Shoemake, and LaBarre teach the method of claim 7; Shoemake further teaches: the user profile is not a profile of the first user [the user profile could be part of a master account, such as a parent’s account (par. 188)].
Regarding claims 9 and 19, Greene, Shoemake, and LaBarre teach the method of claim 1; Shoemake further teaches: the performing the electronic media update includes skipping the at least one portion of the first electronic media [skipping the at least one portion of the received first media content (par. 25 and 102-103)].
Regarding claims 10 and 20, Greene, Shoemake, and LaBarre teach the method of claim 9; Shoemake further teaches: detecting, after the skipping the at least one portion, one or more second users in the first environment, wherein the one or more second users do not include the first user [when a child user's presence is detected, filtering may be determined and implemented. However, when the child user leaves the room, it is determined who is left in the room (par. 107).  Detected presence of users (par. 148 and 157-158)] 
determining, based on the one or more second users, a second view permission, the second view permission indicating the at least one portion of the first electronic media is viewable by the one or more second users [determining whether at least one portion of the received first media content should be filtered based on information in a user profile of the user or each user whose presence is detected.  Determination that the received first media content should not be filtered (par. 158 and 163, Fig. 2A)] and 
providing the at least one portion of the first electronic media to the first display device [The user may replay the content (par. 174-175).  Presenting an unfiltered (i.e., uncensored) version of the first media content (par. 107 and 163)].
Regarding claim 11, Greene, Shoemake, and LaBarre teach the method of claim 1; LaBarre further teaches: receiving, at a first time, a new metadata item from at least one user of the one or more users in the first environment [users may submit scene data 245 or tags 248 including data descriptive of a particular scene (col. 4, lines 42-45 and col. 5, lines 37-44, Fig. 2)]
associating, at the first time, a second portion of the first electronic media with the new metadata item [the scene data 245 and tags 248 are associated with a particular scene and stored in a data store 209 (col. 5, lines 19-44, Fig. 2)] and 
providing, the new metadata item to additional display devices [The tags 248 may be provided to a user interface 118 enabling users to vote whether a tag 248 is representative of a scene (col. 7, lines 46-67, Fig. 3)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424